Citation Nr: 0531436	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability.

3.  Entitlement to service connection for bilateral flat 
feet.  

4.  Entitlement to service connection for a left foot 
disability.  

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a result of an undiagnosed illness.   

6.  Entitlement to service connection for post-traumatic 
stress disorder.  

7.  Entitlement to service connection for a right shoulder 
disability.  


8.  Entitlement to service connection for diffuse 
musculoskeletal pain syndrome, claimed as fibromyalgia.   

9.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.  

10.  Entitlement to an initial evaluation in excess of 30 
percent for irritable bowel syndrome, with reflux disease, 
status post cholecystectomy.

11.  Entitlement to an initial evaluation in excess of 10 
percent for right knee musculoligamentous strain.  

12.  Entitlement to an initial evaluation in excess of 10 
percent for left knee musculoligamentous strain.

13.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle musculoligamentous strain.

14.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle musculoligamentous strain.

15.  Entitlement to an initial evaluation in excess of 10 
percent for right foot tendinitis.  

16.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from October 1990 
to May 1993.  She served in the Southwest Asia theater of 
operations from September 1990 to June 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and June 2004, and March 2005 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Lincoln, Nebraska. 

The decision set out below grants the claims to reopen the 
issues of entitlement to service connection for a back 
disability, and entitlement to service connection for a neck 
disability.  In this regard, the Board observes that the 
underlying issues for service connection for back and neck 
disabilities, and the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
entitlement to service connection for a right shoulder 
disability, entitlement to service connection for diffuse 
musculoskeletal pain syndrome, claimed as fibromyalgia, 
entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches, and entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities, will be discussed in the 
remand portion of this decision; these issues are is remanded 
to the RO via the Appeals Management Center in Washington 
D.C. 




FINDINGS OF FACT

1.  The appellant served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  By an August 1993 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disability.  The appellant was provided notice of the 
decision and her appellate rights.  She filed a notice of 
disagreement in August 1993, and a statement of the case was 
issued in September 1993.  The appellant did not file a 
substantive appeal.   

3.  Evidence added to the record since the RO's August 1993 
rating action consists of VA x-ray reports, dated in December 
2003, a private medical statement from Jeffrey R. Berney, 
M.D., dated in June 2004, and a VA examination report, dated 
in December 2004.    

4.  The evidence received since the August 1993 rating action 
is sufficient to establish a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim for service 
connection for a back disability.  

5.  By a December 1999 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
neck disability.  The appellant was provided notice of the 
decision and her appellate rights.  She did not file a notice 
of disagreement.  

6.  Evidence added to the record since the RO's December 1999 
rating action consists of VA x-ray reports, dated in December 
2003, and a December 2004 VA examination report.   

7.  The evidence received since the December 1999 rating 
action is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim 
for service connection for a neck disability.

8.  The appellant does not have bilateral flat feet that are 
attributable to military service.   

9.  There is no competent medical evidence showing a current 
diagnosis of a left foot disability, other than pes planus of 
the left foot. 

10.  Chronic fatigue syndrome is not currently diagnosed, and 
a chronic disability manifested by fatigue is not shown.  

11.  The appellant's service-connected irritable bowel 
syndrome has been productive of persistent diarrhea and 
abdominal discomfort.

12.  The service-connected irritable bowel syndrome does not 
result in more than severe disability.

13.  Limitation of extension of the right knee to more than 
10 degrees or limitation of flexion to less than 45 degrees 
has not been demonstrated; the appellant does not have 
instability or subluxation of her right knee.      

14.  Limitation of extension of the left knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the appellant does not have 
instability or subluxation of her left knee.  

15.  The appellant's right ankle musculoligamentous strain 
results in no more than moderate limitation of motion.   

16.  The appellant's left ankle musculoligamentous strain 
results in no more than moderate limitation of motion.

17.  The appellant's service-connected right foot tendinitis 
results in disability that is no more than moderate.


CONCLUSIONS OF LAW

1.  The evidence received since the August 1993 is new and 
material, and the claim of entitlement to service connection 
for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).  

2.  The evidence received since the December 1999 is new and 
material, and the claim of entitlement to service connection 
for a neck disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  Bilateral flat feet were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).      

4.  A left foot disability, other than pes planus of the left 
foot, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  Chronic fatigue syndrome, including a disability 
manifested by fatigue, was neither incurred in nor aggravated 
by service, and may not be compensated as an undiagnosed 
illness, a medically unexplained chronic multisymptom 
illness, or a diagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317(a)(2) 
(2005).

6.  The criteria for an initial rating in excess of 10 
percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2005).    

7.  The criteria for an initial rating in excess of 10 
percent for right knee musculoligamentous strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2005).  

8.  The criteria for an initial rating in excess of 10 
percent for left knee musculoligamentous strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2005).

9.  The criteria for an initial rating in excess of 10 
percent for right ankle musculoligamentous strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

10.  The criteria for an initial rating in excess of 10 
percent for left ankle musculoligamentous strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

11.  The criteria for an initial rating in excess of 10 
percent for right foot tendinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claims

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, including 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).   

In an August 1993 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disability on the basis that there was no evidence of a 
current diagnosis of a back disability.  The appellant was 
provided notice of the decision and of her appellate rights.  
She filed a notice of disagreement in August 1993, and a 
statement of the case was issued in September 1993.  The 
appellant did not file a substantive appeal.  Therefore, the 
August 1993 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2005).  Nevertheless, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the August 1993 rating action was 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
appellant's claim for service connection for a back 
disability should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002).  

In a December 1999 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
neck disability on the basis that there was no evidence of a 
current diagnosis of a neck disability.  The appellant was 
provided notice of the decision and of her appellate rights.  
She did not file a notice of disagreement.  Therefore, the 
December 1999 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2005).  Nevertheless, as stated above, a claim will 
be reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the December 1999 
rating action was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection for a neck disability should be reopened and re-
adjudicated on a de novo basis.  Evans, 9 Vet. App. at 273. 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, 


and must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

Back Disability

The evidence of record at the time of the August 1993 rating 
action consisted of the appellant's service medical records 
and a July 1993 VA examination report.  The appellant's 
service medical records are negative for any complaints or 
findings of a back disability.  The records show that in 
February 1993, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if she currently had 
recurrent back pain, the appellant responded "no."  The 
appellant's spine and other musculoskeletal system were 
clinically evaluated as "normal."         

In July 1993, the appellant underwent a VA examination.  At 
that time, she stated that she had a two-year history of 
upper and lower back pain.  The appellant denied any 
initiating factor and denied any trauma to the back.  
Following the physical examination, the diagnosis was of a 
normal examination of the lumbosacral spine.  X-rays of the 
appellant's lumbosacral spine, which were taken at the time 
of the appellant's July 1993 VA examination, were reported to 
show a normal lumbar spine.    

Evidence submitted subsequent to the August 1993 rating 
action consists of VA x-ray reports, dated in December 2003, 
a private medical statement from Dr. Jeffrey R. Berney, dated 
in June 2004, and a VA examination report, dated in December 
2004.     

In December 2003, the appellant underwent numerous VA 
examinations.  In conjunction with her examinations, she had 
x-rays taken of her lumbosacral spine.  The x-rays were 
interpreted as showing mild degenerative disk disease at L4-
L5 and L5-S1.  There were clips in the right upper quadrant, 
and there was a single pelvic clip.  Sacroiliac joints and 
lumbosacral spine otherwise appeared normal.  The impression 
was of mild degenerative disk disease at L4-L5 and L5-S1.  

A private medical statement from Dr. Berney, dated in June 
2004, shows that at that time, the appellant had neck and 
shoulder discomfort that radiated down her back and down into 
the lower lumbar area.  Dr. Berney indicated that the 
appellant was known to have a pelvic tilt which caused a leg 
length discrepancy; however, there were no signs of sciatica.  
According to Dr. Berney, range of motion, with forward 
flexion and extension, left/right lateral flexion and 
left/right lateral rotation appeared to be within normal 
limits.  The appellant had no significant guarding of the 
back, and there was no evidence of scoliosis.  There was no 
severe lumbar lordosis or kyphotic changes in the thoracic 
spine.  Dr. Berney reported that the current diagnosis 
"would extend with a pelvic tilt, with paraspinous muscle 
spasms, secondary to some neck and upper shoulder discomfort, 
as well as some mild intervertebral disc problems from her 
training."  Thus, Dr. Berney opined that the appellant's 
"back condition and SI (sacroiliac) joint problems" were at 
least as likely as not a result of injury while in training 
in the service.  

A VA examination was conducted in December 2004.  At that 
time, the examining physician stated that according to the 
appellant, she first experienced problems with her back in 
1992.  Following the physical examination and a review of the 
appellant's December 2003 x-rays of her lumbosacral spine, 
the examiner diagnosed the appellant with degenerative disk 
disease at L4-L5, L5-S1, with low back strain.  The examiner 
also opined that the appellant's low back condition was at 
least as likely as not related to her service incurred low 
back strain.  

The Board has reviewed the evidence since the August 1993 
rating action and has determined that the VA x-rays reports, 
dated in December 2003, private medical statement from Dr. 
Berney, dated in June 2004, and the VA examination report, 
dated in December 2004, are "new and material."  The 
aforementioned evidence is "new" in that it was not of 
record at the time of the August 1993 rating action.  
Moreover, the aforementioned evidence is "material" because 
it is probative of the issue at hand, which is whether the 
appellant has a current diagnosis of a back disability and, 
if so, whether the appellant's current back disability is 
related to her period of active military service.  In this 
regard, the Board notes that the aforementioned evidence 
shows that the appellant has been currently diagnosed with a 
back disability.  According to the VA December 2003 x-ray 
reports and the December 2004 VA examination report, the 
appellant has degenerative disk disease at L4-L5, L5-S1.  In 
addition, in the August 2002 statement from Dr. Berney, the 
appellant had some mild intervertebral disc problems, with 
paraspinous muscle spasms.  Furthermore, according to Dr. 
Berney, the appellant's "back condition and SI joint 
problems" were at least as likely as not a result of injury 
while in training in the service.  The Board further observes 
that in the December 2004 VA examination report, the examiner 
opined that the appellant's low back condition was at least 
as likely as not related to her service incurred low back 
strain.  Such nexus opinions were not previously of record.  
Thus, the Board finds that the aforementioned evidence, which 
include evidence showing that the appellant currently has a 
back disability and also include two nexus opinions not 
previously of record, relate to unestablished facts necessary 
to substantiate the appellant's claim for service connection 
for a back disability, and present the reasonable possibility 
of substantiating her claim.  38 C.F.R. § 3.156(a).  
Accordingly, the appellant's claim for service connection for 
a back disability is reopened.

Neck Disability 

The evidence of record at the time of the December 1999 
rating action consisted of the appellant's service medical 
records and a July 1993 VA examination report.  The 
appellant's service medical records are negative for any 
complaints or findings of a neck disability.  The records 
show that in February 1993, the appellant underwent a 
separation examination.  At that time, the appellant's head, 
face, neck, and scalp were clinically evaluated as 
"normal."  

In July 1993, the appellant underwent a VA examination.  
Following the physical examination, the diagnosis was of a 
normal examination of the cervical spine.  

Evidence submitted subsequent to the December 1999 rating 
action consists of VA x-ray reports, dated in December 2003, 
and a December 2004 VA examination report.     

In December 2003, the appellant underwent numerous VA 
examinations.  In conjunction with her examinations, she had 
x-rays taken of her cervical spine.  The x-rays were 
interpreted as showing mild C7-T1 disk space narrowing; 
otherwise normal.  The impression was of mild disk space 
narrowing at C7-T1.  

A VA examination was conducted in December 2004.  At that 
time, the appellant denied any history of trauma or injury 
involving the neck or cervical spine.  She stated that she 
first started having problems with her neck during basic 
training when she had to do sit-ups, with her hands behind 
her neck in order to facilitate doing the sit-ups.  According 
to the appellant, after basic training, she developed chronic 
neck pain.  Following the physical examination and a review 
of the appellant's December 2003 x-rays of the cervical 
spine, the examining physician diagnosed the appellant with 
cervical strain, which was episodic.  The examiner opined 
that the appellant's episodic cervical strain was at least as 
likely as not secondary to her service incurred cervical neck 
complaints.  According to the examiner, the appellant had 
denied any significant problems with her cervical spine prior 
to her time in the service and had had, by her history, 
intermittent episodes of discomfort to her cervical spine 
since that time.  

The Board has reviewed the evidence since the December 1999 
rating action and has determined that the VA x-ray reports, 
dated in December 2003, and the December 2004 VA examination 
report, are "new and material."  The VA x-ray reports, 
dated in December 2003, and the December 2004 VA examination 
report, are "new" in that they were not of record at the 
time of the December 1999 rating action.  Moreover, the 
aforementioned evidence is "material" because it is 
probative of the issue at hand, which is whether the 
appellant has a current diagnosis of a neck disability and, 
if so, whether the appellant's current neck disability is 
related to her period of active military service.  In this 
regard, the Board notes that the VA x-ray reports, dated in 
December 2003, and the December 2004 VA examination report, 
reflect that the appellant has been currently diagnosed with 
a neck disability.  The December 2003 VA x-ray reports of the 
appellant's cervical spine were reported to show mild disk 
space narrowing at C7-T1.  In addition, in the appellant's 
December 2004 VA examination report, the appellant was 
diagnosed with a cervical strain, which was episodic.  The 
Board also notes that according to the December 2004 VA 
examination report, following the physical examination, the 
examiner opined that the appellant's episodic cervical strain 
was at least as likely as not secondary to her service 
incurred cervical neck complaints.  Such a nexus opinion was 
not previously of record.  Thus, the Board finds that the 
aforementioned VA reports, which include evidence showing 
that the appellant currently has a neck disability and also 
include a nexus opinion not previously of record, relate to 
unestablished facts necessary to substantiate the appellant's 
claim for service connection for a neck disability, and 
present the reasonable possibility of substantiating her 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the appellant's 
claim for service connection for a neck disability is 
reopened.

II.  Service Connection Claims

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims for service connection for bilateral flat feet, a left 
foot disability, chronic fatigue syndrome, to include as a 
result of an undiagnosed illness, and post-traumatic stress 
disorder.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in September 2003, prior to the initial 
rating decision with regard to the issue of entitlement to 
service connection for chronic fatigue syndrome, to include 
as a result of an undiagnosed illness, in which the appellant 
was notified of the types of evidence she needed to submit, 
and the development the VA would undertake.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, the RO 
sent the appellant a letter in July 2004, prior to the 
initial rating decision with regard to the issues of 
entitlement to service connection for bilateral flat feet and 
a left foot disability, in which the appellant was notified 
of the types of evidence she needed to submit, and the 
development the VA would undertake.  Id. at 183.  In the 
September 2003 and July 2004 letters, the appellant was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letters specifically 
informed the appellant what was needed from her and what VA 
would obtain on her behalf.  For example, the letters told 
her that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that she was responsible for providing 
sufficient information to VA so records could be requested.  
In addition, the Board observes that the July 2004 and April 
2005 statements of the case provided the appellant with the 
text of the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to her service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in December 2003, the appellant 
underwent a VA examination which was pertinent to her claim 
for service connection for chronic fatigue syndrome.  In 
addition, although the appellant was not examined for the 
purpose of addressing her claims for service connection for 
bilateral flat feet, and service connection for a left foot 
disability, none was required.  The Board notes that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

In this case, the appellant has a current diagnosis of 
bilateral flat feet, but there is no medical evidence of 
record showing that she had bilateral flat feet during her 
period of active military service.  The appellant has 
provided her theories as to the origin of her bilateral flat 
feet, but there is no indication, except by way of 
unsupported allegation, that the appellant's bilateral flat 
feet may be related to the appellant's active military 
service, including any in- service event.  In addition, there 
is also no medical evidence of record showing a diagnosis of 
a left foot disability, other than pes planus of the left 
foot.  It is only by way of unsupported allegation that the 
appellant contends that she has a left foot disability, other 
than pes planus of the left foot.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Bilateral Flat Feet 

In the instant case, the appellant contends that her 
currently diagnosed bilateral flat feet were incurred during 
her period of military service.  

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed bilateral flat feet are 
not the result of injury or disease incurred in, or 
aggravated by, her military service.  In this regard, the 
appellant's service medical records are negative for any 
complaints or findings of bilateral flat feet.  In addition, 
in the appellant's February 1993 separation examination, in 
response to the question as to whether the appellant had ever 
had or if she currently had foot trouble, the appellant 
responded "no."  Moreover, the appellant's feet were 
clinically evaluated as "normal."  

In the instant case, a diagnosis of bilateral flat feet is 
first noted in October 2003, over 10 years after the 
appellant's separation from the military.  In a private 
medical statement dated in October 2003, Dr. Berney stated 
that the appellant had significant pes planus, bilaterally, 
with the right foot pronating more than the left, and more 
loss of arch on her foot.  The appellant appeared to have 
moderate inward bowing in the tendon of Achilles region.  
Although Dr. Berney reported that there was no significant 
pain on manipulation of the feet, he also indicated that the 
appellant had "bilateral foot and ankle pain," with 
moderate pronation.  According to Dr. Berney, the appellant's 
arches had fallen since initiation into the service, and she 
had no problems previously with her feet.  

To the extent that the private medical statement from Dr. 
Berney may suggest that the appellant's currently diagnosed 
flat feet were incurred during her period of active military 
service, the Board finds any such statement to be 
unpersuasive since Dr. Berney failed to cite to any specific 
medical evidence which would support his conclusion.  
Specifically, although Dr. Berney indicated in the October 
2003 private medical statement that he had reviewed the 
appellant's enclosed service medical records, he fails to 
support his opinion with those records.  Thus, given that the 
appellant's service medical records are negative for any 
complaints or findings of bilateral flat feet, and that the 
first medical evidence of bilateral flat feet is in October 
2003, over 10 years after the appellant's separation from the 
military, it appears that the basis for Dr. Berney's opinion 
was the appellant's self-reported history.  Therefore, given 
that Dr. Berney's opinion was not based on a fully factual 
foundation and does not appear to be based on a review of the 
entire available medical evidence, the Board finds that such 
opinion lacks credibility, and is therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the 
responsibility of the [Board] . . . to assess the credibility 
and weight to be given the evidence"); see also Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).

In this case, due consideration has been given to the 
appellant's statements that her currently diagnosed bilateral 
flat feet were incurred during her period of active military 
service.  The appellant is competent as a layperson to report 
that on which she has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
appellant has specialized medical training so as to be 
competent to render a medical opinion.

As such, the fact remains that there is no credible and 
probative medical evidence of record which links the 
appellant's currently diagnosed bilateral flat feet to her 
period of active military service.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record of bilateral flat feet is in October 2003, 
over 10 years after the appellant's separation from the 
military.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  
As there is no evidence of bilateral flat feet in service, 
and there is no credible and probative medical evidence which 
provides the required nexus between military service and 
bilateral flat feet, service connection for bilateral flat 
feet is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


Left Foot Disability

In this case, the appellant maintains that she currently has 
a left foot disability that was incurred during her period of 
military service.

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  The appellant's service medical 
records are negative for any complaints or findings of a left 
foot disability.  In addition, in the appellant's February 
1993 separation examination, in response to the question as 
to whether the appellant had ever had or if she currently had 
foot trouble, the appellant responded "no."  Moreover, the 
appellant's feet were clinically evaluated as "normal."     

In this case, the only evidence of record supporting the 
appellant's claim is her own lay opinion that she currently 
has a left foot disability which is related to her period of 
active military service.  However, the appellant has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and her lay opinion thus does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, 2 Vet. App. at 492, 494-95.     

A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, in this case, while 
Dr. Berney referred to bilateral foot pain in the October 
2003 private medical statement, no diagnosis of underlying 
disability, other than bilateral flat feet, has been 
provided.  In this regard, as previously stated, there is no 
credible and probative medical evidence of record which links 
the appellant's currently diagnosed bilateral flat feet to 
her period of active military service.

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a left foot disability, other than left foot pes 
planus.  Therefore, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for a left foot disability, other than pes planus 
of the left foot.  Accordingly, service connection for this 
disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Chronic Fatigue Syndrome

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the usual 
level for at least six months; and the exclusion, by history, 
physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms; and 
six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.  38 C.F.R. §4.88a(a) (2005).

In this case, the appellant contends that she has chronic 
fatigue syndrome due to service or that she has an 
undiagnosed illness manifested by chronic fatigue due to her 
service in the Persian Gulf.  It is noted that the appellant 
served in the Southwest Theater of Operations during the 
Persian Gulf War.  As such, consideration must be given under 
regulations applicable to such service.     

Subject to various conditions, service connection may be 
granted for a disability due to an undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (1998).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to chronic disabilities from an undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that VA determines by regulation 
warrants a presumption of service connection.


The appellant seeks service connection for chronic fatigue 
syndrome.  The Board has reviewed all of the medical evidence 
of record and finds no diagnosis of this disorder.  This 
includes the service medical records, VA compensation 
examinations dated in July 1993, December 2003, April 2004, 
May 2004, and December 2004, private medical records, from 
February to May 2000, private medical statements from Dr. 
Berney, dated in October 2003 and June 2004, and VA Medical 
Center (VAMC) outpatient treatment records, from December 
2003 to January 2005.  As a symptom, "lack of energy" is 
mentioned in the private medical records, dated in February 
2000.  In addition, in the appellant's December 2003 VA 
examination, she stated that she had been chronically tired 
for the last eight to nine years.  At that time, the 
appellant indicated that she was working as a sales clerk and 
worked daily for approximately five hours each day.  
According to the appellant, she had to take a two to three 
hour nap after she got home and would fall asleep during the 
early evening when she watched television with her children.  
Moreover, in the appellant's December 2004 VA examination, it 
was noted that the appellant described a generalized fatigue.  

One of the basic criteria of service connection is that 
current disability must be demonstrated.  Rabideau, 2 Vet. 
App. at 141, 143.  Upon a review of the evidence of record, 
there is no diagnosis of chronic fatigue syndrome.  On the 
contrary, in the appellant's December 2003 VA examination, 
the examiner specifically opined that he did not see adequate 
clinical diagnosis for chronic fatigue syndrome.  In 
addition, in light of the above, it is clear that the 
occasional references to fatigue do not amount to a 
qualifying disability due to a chronic undiagnosed illness.  
It is not enough, when considering compensation for an 
undiagnosed illness under 38 C.F.R. § 3.317, that there be 
occasional symptoms.  In the case of fatigue, there must be 
chronic disability of a compensable degree-at least 10 
percent disabling under VA's Schedule for Rating 
Disabilities.  Chronic fatigue syndrome requires, for a 
compensable rating, that the symptoms require continuous 
medication for control; or that there be resulting periods of 
incapacitation of at least one but less than two weeks per 
year.  Incapacitation is defined as requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 
6354 (2005).  The medical records do not show continuous use 
of medication to control fatigue, or incapacitating episodes.  
In fact, in the appellant's December 2003 VA examination, the 
examiner specifically noted that the appellant had not had 
any incapacitation episodes of fatigue requiring bedrest and 
that she was not on any medicines for her fatigue.     

In this case, the only evidence of record supporting the 
appellant's claim is her own lay opinion that she currently 
has chronic fatigue syndrome due to service or that she has 
an undiagnosed illness manifested by chronic fatigue due to 
her service in the Persian Gulf.  However, the appellant has 
not been shown to possess the training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and her lay opinion thus does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu, 2 Vet. App. at 494-95.

In light of the above, as there is neither a diagnosis of 
chronic fatigue syndrome, nor a qualifying undiagnosed 
illness manifested by fatigue, service connection is denied.  
The preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Rating Claims

A.  VCAA

In November 2000, the VCAA was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a), (b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Duty to Notify

In an August 1993 rating action, the RO denied the 
appellant's claim for bilateral knee and ankle disabilities.  
The appellant was provided notice of the decision and of her 
appellate rights.  She filed a notice of disagreement in 
August 1993, and a statement of the case was issued in 
September 1993.  The appellant did not file a substantive 
appeal.  Therefore, the August 1993 rating decision became 
final based on the evidence then of record.

In August 2003, the appellant requested that her claims for 
bilateral knee and ankle disabilities be reopened.  The 
appellant also filed a claim for entitlement to service 
connection for irritable bowel syndrome.  By a March 2004 
rating decision, the RO granted the appellant's claim for 
service connection for right knee musculoligamentous strain 
and assigned a 10 percent disability rating, effective from 
August 15, 2003.  In that same rating action, the RO also 
granted the appellant's claim for service connection for left 
knee musculoligamentous strain and assigned a 10 percent 
disability rating, effective from August 15, 2003.  In 
addition, the RO granted the appellant's claim for service 
connection for right ankle musculoligamentous strain and 
assigned a 10 percent disability rating, effective from 
August 15, 2003.  The RO further granted the appellant's 
claim for service connection for left ankle 
musculoligamentous strain and assigned a 10 percent 
disability rating, effective from August 15, 2003.  Moreover, 
the RO granted the appellant's claim for service connection 
for irritable bowel syndrome and assigned a 30 percent 
disability rating, effective from August 15, 2003.  
Furthermore, the RO granted service connection for right foot 
tendinitis and assigned a 10 percent disability rating, 
effective from October 2, 2003.  The appellant disagreed with 
the disability evaluations and initiated an appeal.   

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, it is not necessary to 
scrutinize the quality of notice afforded the appellant, as 
notice was not required for the issues of entitlement to an 
initial disability evaluation in excess of 10 percent for 
right knee musculoligamentous strain, entitlement to an 
initial disability evaluation in excess of 10 percent for 
left knee musculoligamentous strain, entitlement to an 
initial disability evaluation in excess of 10 percent for 
right ankle musculoligamentous strain, entitlement to an 
initial disability evaluation in excess of 10 percent for 
left ankle musculoligamentous strain, entitlement to an 
initial disability evaluation in excess of 30 percent for 
irritable bowel syndrome, and entitlement to an initial 
disability evaluation in excess of 10 percent for right foot 
tendinitis.    

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issues on appeal, there is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claims.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his service-connected bilateral knee 
disabilities, bilateral ankle disabilities, irritable bowel 
syndrome, and right foot tendinitis in December 2003 and 
December 2004.  Therefore, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Accordingly, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

B.  Pertinent Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2005).

As the appellant took issue with initial ratings assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

C.  Irritable Bowel Syndrome

Factual Background

In July 1993, the appellant underwent a VA examination.  At 
that time, she stated that during her pregnancy approximately 
24 months ago, she began experiencing abdominal discomfort.  
The appellant indicated that shortly after she delivered her 
baby, she started to experience acute attacks of the 
gallbladder.  Ultrasound indicated multiple stones and a 
"band-aid type" gallbladder surgery were performed.  
According to the appellant, the surgery was a total success 
and she had no more problems with her gallbladder.  In regard 
to abdominal discomfort, there was none, and the appellant 
denied food intolerance.  The examining physician noted that 
the appellant did not experience nausea or vomiting, and did 
not have pain in her abdomen.  According to the examiner, the 
appellant was not anorexic and did not have weight loss.  The 
appellant's only complaint was that she would have occasional 
bouts of diarrhea since the gallbladder surgery.  The 
diagnosis was status post cholecystectomy.  

By an August 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
status-post cholecystectomy.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 7318, 
effective from May 16, 1993, for the appellant's service-
connected status-post cholecystectomy.  See 38 C.F.R. 
§ 4.114. 

In a statement in support of claim (VA Form 21-4138), dated 
in August 2003, the appellant filed a claim of entitlement to 
service connection for irritable bowel syndrome.  

By a private medical statement dated in October 2003, Dr. 
Berney stated that the appellant had a history of a probable 
duodenal ulcer, as diagnosed by military physicians at that 
time.  According to Dr. Berney, the appellant was placed on 
anti-ulcer medications and her symptomatology resolved.  Dr. 
Berney noted that the appellant reported no problems since 
that occasion.  He indicated that the appellant had 
irritation occasionally with hot foods and reflux 
symptomatology, but no other abdominal pain, bloating, or 
cramping of significance.  However, the appellant reported 
diarrhea.  According to Dr. Berney, the appellant's current 
diagnosis was that of reflux and diarrhea, with no 
significant abdominal pain consistent for any ulcerative 
disease.  

A VA examination was conducted in December 2003.  At that 
time, the examiner noted that the appellant had a diagnosis 
of reflux disease in her medical records, as per her private 
physician.  According to the examiner, the appellant had a 
long history of irritable bowel syndrome and her service 
medical records included an entry of gastritis and 
symptomatology very consistent with irritable bowel syndrome.  
The examiner noted that according to the appellant, she had 
had chronic and ongoing diarrhea since 1991.  The examiner 
reported that the appellant mentioned very infrequent reflux 
symptoms about three times a month, which had been occurring 
since her service days.  The examiner noted that although the 
appellant had never undergone any specific therapy for the 
reflux disease, it was well documented from her private 
physician.  According to the examiner, the appellant had 
continuous diarrhea, usually three to five times a day and 
sometimes it was explosive.  There were occasional days where 
she went without a bowel movement, but she denied 
constipation.  The appellant had no history of any hernia 
surgeries, malignancies, or peritoneal tuberculosis, but did 
have her gallbladder removed many years ago.  Upon physical 
examination, the abdomen was soft and nontender.  The 
examiner noted that occasionally, the appellant had some 
abdominal discomfort.  The diagnoses were irritable bowel 
syndrome, and reflux disease.      

By a March 2004 rating action, the RO granted the appellant's 
claim of entitlement to service connection for irritable 
bowel syndrome.  At that time, the RO assigned a 30 percent 
disability rating under Diagnostic Codes 8873-7319, effective 
from August 15, 2003, for the appellant's service-connected 
irritable bowel syndrome.  38 C.F.R. § 4.114.  In that same 
rating action, the RO granted the appellant's claim of 
entitlement to service connection for reflux disease and 
assigned a noncompensable disability rating under Diagnostic 
Codes 7399-7346, effective from December 11, 2003.  

In a June 2004 Decision Review Officer Decision, the Decision 
Review Officer concluded that a clear and unmistakable error 
occurred in granting separate evaluations for reflux disease 
and irritable bowel syndrome by the March 2004 rating 
decision.  In this regard, the Decision Review Officer noted 
that as per the provisions of 38 C.F.R. § 4.114, ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, could not be combined with each 
other.  A single evaluation was to be assigned under the 
diagnostic code which reflected the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warranted such 
elevation.  The Decision Review Officer noted that given the 
fact that the appellant had been granted a 30 percent 
evaluation under Diagnostic Code 7319, a separate evaluation 
for reflux disease could not be established and had to be 
combined with her service-connected irritable bowel syndrome 
since it was the most predominant digestive condition, and 
the symptoms of the reflux disease did not warrant a next 
higher evaluation given her overall disability.  Thus, the 
Decision Review Officer concluded that the Diagnostic Code 
7346 was closed out given that the most prevalent digestive 
condition was the irritable bowel syndrome under Diagnostic 
Codes 8873-7319.  

A private medical statement dated in June 2004, shows that at 
that time, Dr. Berney once again stated that the appellant 
had a history of probable duodenal ulcers diagnosed by a 
military physician.  According to Dr. Berney, the appellant 
had problems since that time, but since then, seemed to be 
"getting along okay."  According to Dr. Berney, the 
appellant was bothered by foods and mild reflux 
symptomatology, but no further abdominal pain, bloating, or 
cramping.  However, the appellant reported diarrhea.  Dr. 
Berney indicated that the current diagnosis was diarrhea, as 
well as mild reflux.  According to Dr. Berney, there were no 
concerns for ulcerative disease.   

In December 2004, the appellant underwent a VA examination.  
At that time, the examiner stated that the appellant was 64 
inches tall and her current weight was 143 pounds.  The 
examiner noted that according to the appellant, she had put 
on approximately 20 pounds since July 2004.  The examiner 
indicated that the appellant had gastroesophageal reflux 
disease (GERD) type symptoms, which occurred as frequently as 
three times a month.  Regarding the appellant's irritable 
bowel syndrome, the appellant stated that it was 
approximately 1991 when she started to experience the 
symptomatology, which was primarily multiple stools per day 
and diarrhea, particularly immediately following eating.  The 
appellant also experienced cramping, but denied significant 
gassiness or bloating.  She indicated that she would get 
cramping that would at times double her over in pain and that 
it would at times awaken her from sleep at night.  The 
appellant denied significant vomiting, but she noted that she 
had nausea on occasion.  The appellant denied hematemesis or 
melena.  According to the appellant, she was currently taking 
a multivitamin, which she described as causing some degree of 
constipation, but denied any other medication specifically 
for irritable bowel syndrome that she had been given.  Other 
than the vitamin, she was currently on no medications.  She 
described typically after she ate, that she would experience 
the cramping and the need to have a loose bowel movement.  
She described that she could experience diarrhea up to six or 
seven times a day.  The appellant described no significant 
dietary elements that seemed to exacerbate the condition.  In 
regard to functional impairment, the appellant stated that 
there had been times, particularly at work, with having to 
use the bathroom multiple times during the workday and having 
to stay in the bathroom for extended periods of time that 
would be beyond a normal work break.  She denied, however, 
any specific time lost from her employment secondary to her 
irritable bowel symptoms.  In regard to the appellant's 
status post cholecystectomy, the appellant noted that she had 
had no postoperative complications.  The pertinent diagnosis 
was irritable bowel syndrome.      

By an April 2005 rating action, the RO concluded that a clear 
and unmistakable error was found in continuing a separate 
evaluation for status-post cholecystectomy by the March 2004 
rating decision.  At that time, the RO stated that under the 
provisions of 38 C.F.R. § 4.114, given the fact that the 
appellant had been granted a 30 percent evaluation, effective 
from August 15, 2003, under Diagnostic Code 7319 for her 
service-connected irritable bowel syndrome, a separate 
evaluation for her status-post cholecystecotomy could not be 
established and had to be combined with her irritable bowel 
syndrome since it was the most predominant digestive 
condition, and the symptoms of the status-post 
cholecystectomy did not warrant a next higher evaluation 
given her overall disability.  Thus, the RO concluded that 
Diagnostic Code 7318 was closed out, given that the most 
prevalent digestive condition was the irritable bowel 
syndrome under Diagnostic Code 8873-7319.  

Analysis 

The appellant is currently assigned a 30 percent rating for 
irritable bowel syndrome, with reflux disease, status post 
cholecystectomy, under Diagnostic Codes 8873-7319.  
Diagnostic codes in the 8800 range denote the malady is due 
to an undiagnosed illness; 38 C.F.R. § 4.114, Diagnostic Code 
7319 refers to irritable colon syndrome.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. § 
4.27 (2005).

Under Diagnostic Code 7319, a moderate disability, with 
frequent episodes of bowel disturbance with abdominal 
distress, warrants a 10 percent rating.  A severe disability, 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

In this case, the appellant maintains that her current rating 
is not high enough in light of the disability that her 
service-connected irritable bowel syndrome causes her.  The 
appellant states that due to her irritable bowel syndrome, 
she experiences chronic diarrhea and stomach cramping.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the appellant's 
claim for an initial rating in excess of 30 percent for 
irritable bowel syndrome, with reflux disease, status post 
cholecystectomy.  The appellant's disability picture receives 
a 30 percent disability rating for this disability.  This is 
the maximum rating disability rating assignable for irritable 
bowel syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
Moreover, the symptoms that the appellant has, frequent 
diarrhea and chronic abdominal pain and discomfort, are 
specifically addressed by the criteria contemplated by the 
maximum, 30 percent disability rating.  Id.  In addition, as 
noted previously by the RO in the June 2004 decision and the 
April 2005 rating action, although the appellant had been 
previously granted separate ratings for reflux disease under 
Diagnostic Code 7346, and post-status cholecystectomy under 
Diagnostic Code 7319, regulation permits only one rating for 
these three conditions.  More specifically, according to 38 
C.F.R. § 4.114, ratings under certain diagnostic codes for 
gastrointestinal conditions, including, in pertinent part, 
Diagnostic Codes 7318, 7319, and 7346, are not to be combined 
with each other; rather, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  In this case, the predominant 
disability is clearly the appellant's diagnosed irritable 
bowel syndrome.  In regard to the appellant's status-post 
cholecystectomy, in the appellant's December 2004 VA 
examination, the appellant stated that she had no 
postoperative complications.  Diagnostic Code 7318 provides 
that removal of the gall bladder without residual symptoms 
will be assigned a noncompensable disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7318 (2005).  Regardless, 
the maximum award possible under Diagnostic Code 7318 is 30 
percent.  In addition, under Diagnostic Code 7346, a 30 
percent evaluation is warranted for hiatal hernia, with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, productive of a considerable impairment of 
health.  A 60 percent evaluation requires symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia or other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  In the appellant's December 2004 VA 
examination, although the appellant noted that she had nausea 
on occasion, she denied significant vomiting.  She also 
denied hematemesis or melena.  In addition, upon a review of 
the evidence of record, the evidence does not show that the 
appellant has material weight loss, anemia, or other symptom 
combinations productive of severe impairment of health.  In 
the private medical statement from Dr. Berney, dated in June 
2004, Dr. Berney stated that in regard to the appellant's 
irritable bowel syndrome, the appellant seemed to be 
"getting along okay."  Although the appellant was bothered 
by some foods and had mild reflux symptomatology, she had no 
further abdominal pain.  Thus, the appellant is not entitled 
to a 60 percent rating under Diagnostic Code 7346.  

The Board has considered rating the veteran's disability 
under all other potentially appropriate diagnostic codes.  In 
this regard, the remaining gastrointestinal diagnostic codes 
which provide ratings of 30 percent and higher involve 
disabilities and pathology that are not present in this case.  
For example, under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7323, for ulcerative colitis, disability 
ratings of 60 and 100 percent can be awarded; however, such 
ratings contemplate symptoms such as malnutrition, and 
anemia.  The medical evidence of record in this case reveals 
that the appellant is 64 inches tall and weighs 143 pounds.  
There is no diagnosis of malnutrition and no diagnosis of 
anemia.  In the appellant's December 2004 VA examination, the 
appellant reported that she had put on approximately 20 
pounds since July 2004.  As such, the evidence does not 
support a rating in excess 30 percent under this diagnostic 
code.   

In light of the above, since the appellant is receiving the 
maximum schedular rating under Diagnostic Code 7319, and no 
other diagnostic code providing a higher evaluation primarily 
for diarrhea is applicable, an initial disability rating in 
excess of 30 percent is not warranted at any time since the 
initial grant of service connection.  See Fenderson, 12 Vet. 
App. at 125-26.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 30 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for a higher evaluation must be denied.        

D.  Bilateral Knee Musculoligamentous Strain

Factual Background

In July 1993, the appellant underwent a VA examination.  At 
that time, she stated that she had bilateral knee pain which 
was aggravated by prolonged standing or running.  Upon 
physical examination, the appellant was able to extend to the 
normal zero degrees and flex to the normal 140 degrees, 
bilaterally.  There was no effusion, ballottement, erythema, 
or crepitance noticed to the knees.  The diagnosis was of a 
normal examination of the bilateral knees.  X-rays of the 
appellant's right and left knees were reported to be normal.  

A private medical statement dated in October 2003, shows that 
at that time, Dr. Berney stated that the appellant had 
bilateral knee pain and occasional swelling.  Dr. Berney 
indicated that according to the appellant, she felt a 
sensation of giving way.  Dr. Berney reported that the 
appellant had no significant problems with coordination, but 
seemed to be "functionally impaired as it ke[pt] her from 
doing significant exercise because of her chronic ache."  
Upon physical examination, the appellant showed range of 
motion essentially full on the left, but shy of full flexion 
by approximately 10 degrees on the right knee, with an 
accentuated Q-Angle on the right, as well.  The appellant had 
pain with motion and extremes of flexion and extension.  
Testing of collateral ligaments and cruciate ligaments were 
within normal limits, bilaterally.  Evaluation for any 
meniscal injury was negative as well.  The appellant had some 
moderate patella irritation on the right knee.  However, the 
left knee was negative for any crepitus.  There was mild to 
moderate patellar tendonitis, bilaterally.  There was no 
significant joint line tenderness of notable deformity; more 
consistent with early arthritic changes in more of a 
patellofemoral syndrome.  The diagnosis was mild to moderate 
patellar tendonitis, bilateral knees, with some 
patellofemoral syndrome and probable early degenerative joint 
disease of the knees.      

A VA examination was conducted in December 2003.  At that 
time, the appellant stated that she had chronic bilateral 
knee pain.  According to the appellant, she experienced pain, 
weakness, and stiffness in her knees on a weekly basis, and 
she noted that the right knee sometimes gave way.  Treatment 
included over-the-counter medicines, which really had not 
helped.  Flare-ups occurred with activity, cold weather, and 
squatting, and sometimes the flare-ups lasted a few weeks.  
The appellant denied using crutches, braces, canes, or 
special shoes, and noted that she had never had any surgery 
for her knees.  According to the appellant, the bilateral 
knee pain slowed her down on a daily basis.  Upon physical 
examination, the appellant was able to flex both knees from 
zero to 140 degrees and completely extended them.  Lachman's 
and McMurray's tests were both negative, and there was no 
crepitus in the knees, but she had a mild popping sound in 
the left knee with complete extension.  There was no soft 
tissue swelling or discoloration.  The diagnosis was episodes 
of musculoligamentous strain in both knees.  The examiner 
noted that the appellant was able to perform the range of 
motion with mild pain, but there was no weakness, 
fatigability, or incoordination, and her range of motion did 
not decrease.  At the time of the physical examination, x-
rays were taken of the appellant's knees.  The x-rays of both 
the appellant's right and left knees were reported to be 
normal.   

By a March 2004 rating action, the RO granted the appellant's 
claim of entitlement to service connection for 
musculoligamentous strain of the right knee.  In that same 
rating action, the RO also granted the appellant's claim of 
entitlement to service connection for musculoligamentous 
strain of the left knee.  At that time, the RO assigned a 10 
percent disability rating under Diagnostic Code 5260, 
effective from August 15, 2003, for the appellant's service-
connected right knee disability, and a 10 percent disability 
rating under Diagnostic Code 5260, effective from August 15, 
2003, for the appellant's service-connected left knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In a private medical statement dated in June 2004, Dr. Berney 
stated that the appellant showed range of motion that was 
essentially full on the left, but shy of full flexion by 
approximately 10 degrees on the right knee, with an 
accentuated Q-Angle on the right.  She had pain with motion 
with extremes of flexion and extension.  There was patellar 
irritation noted, also, on the inferior pull of the patella, 
as well as the medial border; however, testing of ligamentous 
and cartilaginous problems was negative.  Dr. Berney opined 
that most of the appellant's symptomatology was consistent 
with early arthritic changes, with some patellar femoral 
syndrome.  Dr. Berney noted that at present, the appellant 
had complaints of bilateral knee pain and constant aching.  
According to Dr. Berney, the appellant had the sensation of 
it giving way and had to modify her activities significantly 
to get by.  Dr. Berney reported that the appellant was 
currently functionally impaired, which kept her from doing 
any significant exercise and staying in shape; however, 
coordination-wise, the appellant appeared to be within normal 
limits.  Dr. Berney noted that the appellant appeared to have 
mild to moderate patellar tendonitis of bilateral knees, with 
patellar femoral syndrome components and probable early 
degenerative joint disease of the knees.   

In December 2004, the appellant underwent a VA examination.  
At that time, the examiner stated that according to the 
appellant, she had some numbness in the knees, without 
significant dramatic pain on a baseline level.  The appellant 
denied any weakness and noted that she had some mild 
stiffness, occasional swelling, and on about a weekly basis, 
she felt as if the legs were going to give out on her.  The 
appellant indicated that she was not taking any particular 
medication for her condition.  According to the appellant, 
she had some occasional flare-ups which could happen three or 
four times a month.  The severity of the appellant's knee 
condition during flare-ups was a 7 out of 10, and that would 
last for two to three days when it occurred.  Some 
precipitating factors included stairs, weightbearing, and 
changes in the weather.  Alleviating factors included 
medications and rest.  The appellant denied any use of 
crutches, braces, or canes, but noted that she had used a 
wrap on the knees when she knew that she was going to be 
involved in increased activity.  The examiner stated although 
the appellant reported that she felt like the legs wanted to 
give out, nevertheless, no overt subluxations or dislocations 
were noted on objective examination.  The examiner reported 
that the appellant had difficulty going up and down stairs, 
and kneeling.  Regarding the effect of her knee condition on 
her occupation and work, the appellant indicated that she 
lost no time from work due to the knees; however, there were 
many duties that she had other people do that she should have 
been doing, and she essentially had to alter her duties and 
responsibilities at work during times when her knees were 
bothering her.  The diagnosis was bilateral knee strain.   

Analysis

As previously stated, the RO has assigned separate 10 percent 
evaluations under Diagnostic Code 5260 for the appellant's 
bilateral knee disabilities.  Diagnostic Code 6260 provides 
that limitation of flexion of the knee to 60 degrees warrants 
a zero percent evaluation.  Limitation of flexion of the knee 
to 45 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees, 
and a 30 percent evaluation requires that flexion be limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
namely recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).  

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.   

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2005).  

The appellant maintains that her current ratings are not high 
enough in light of the disability that her knees cause.  She 
indicates that she has constant pain in the knees, and that 
the pain is aggravated by running, squatting, climbing, and 
prolonged standing.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu, 2 Vet. App. at 495.

The appellant's current 10 percent evaluations for right and 
left knee disabilities are for limitation of flexion of the 
leg.  To warrant an increased evaluation under this 
diagnostic code, there needs to be medical evidence of 
limitation of flexion that more nearly approximates 30 
degrees than 45 degrees.  However, in the October 2003 and 
June 2004 private medical statements from Dr. Berney, Dr. 
Berney noted that upon physical examination, the appellant 
showed range of motion essentially full on the left, and shy 
of full flexion by approximately 10 degrees (130 degrees) on 
the right.  In addition, in the December 2003 VA examination, 
the appellant was able to flex both knees from zero to 140 
degrees and completely extend them.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Thus, an evaluation in excess of 10 
percent is not warranted for the appellant's right knee 
disability under Diagnostic Code 5260.  In addition, an 
evaluation in excess of 10 percent is also not warranted for 
the appellant's left knee disability under Diagnostic Code 
5260.  

An increased evaluation is further warranted when extension 
of the leg is more nearly limited to 15 degrees than to 10 
degrees.  However, upon a review of the October 2003 and June 
2004 private medical statements from Dr. Berney, and the 
December 2003 VA examination report, the aforementioned 
evidence shows that the appellant had full extension of both 
of her legs.  Thus, an evaluation in excess of 10 percent is 
not warranted for the appellant's right knee disability under 
Diagnostic Code 5261.  In addition, an evaluation in excess 
of 10 percent is also not warranted for the appellant's left 
knee disability under Diagnostic Code 5261.

As stated above, Diagnostic Code 5257 is used to rate 
recurrent subluxation or lateral instability.  However, in 
this case, the competent medical evidence of record is 
negative for any evidence of instability or subluxation of 
either knee.  In this regard, the Board recognizes that the 
appellant maintains that her knees give way.  However, in the 
October 2003 and June 2004 private medical statements, Dr. 
Berney noted that upon physical examination, testing of 
ligamentous and cartilaginous problems was negative.  In 
addition, although Dr. Berney reported that the appellant was 
functionally impaired, he also specifically noted that 
coordination-wise, the appellant appeared to be within normal 
limits.  Moreover, in the appellant's December 2003 VA 
examination, Lachman's and McMurray's tests were both 
negative.  Furthermore, although the appellant had a mild 
popping sound in the left knee with complete extension, there 
was no crepitus in the knees.  Consequently, since there is 
no medical evidence of recurrent subluxation or lateral 
instability, a separate compensable evaluation is not 
warranted for either knee disability due to impairment of the 
knee.  

With respect to potential application of other criteria, the 
Board first notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2005).  In addition, 
the Board further notes that because arthritis of the knees 
has not been shown by the medical evidence of record, 
separate evaluations are not warranted.  See VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997).  In this regard, in the 
October 2003 and June 2004 private medical statements from 
Dr. Berney, Dr. Berney indicated that the appellant had 
probable early degenerative joint disease of the knees.  
However, degenerative arthritis must be confirmed by x-ray to 
qualify as a ratable entity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In this case, all of the x-ray reports of record 
dated in July 1993 and December 2003, document no findings of 
arthritis in either knee.  Thus, the clinical diagnosis of 
degenerative joint disease of the knees is not supported by 
radiographic studies, and this diagnosis does not suffice to 
establish that the appellant currently has arthritis of 
either knee.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
increased evaluations for the bilateral knee disabilities are 
not warranted under DeLuca.  In the October 2003 and June 
2004 private medical statements, Dr. Berney stated that the 
appellant had pain with motion and extremes of flexion and 
extension.  However, testing of collateral ligaments and 
cruciate ligaments were within normal limits, bilaterally, 
and evaluation of any meniscal injury was negative.  In 
addition, although there was mild to moderate patellar 
tendonitis, bilaterally, there was no significant joint line 
tenderness of notable deformity.  Moreover, although Dr. 
Berney reported that the appellant was functionally impaired, 
he also specifically noted that coordination-wise, the 
appellant appeared to be within normal limits.  The Board 
further observes that in the appellant's December 2003 VA 
examination, the examiner stated that although the appellant 
was able to perform the range of motion with mild pain, 
nevertheless, there was no weakness, fatigability, or 
incoordination, and her range of motion did not decrease.  
Furthermore, x-ray evidence reveals no abnormality of either 
knee.  Thus, in this case, the appellant's complaints of 
discomfort and pain have been considered and have been taken 
into account in the assignment of the 10 percent evaluations 
for her service-connected right and left knee disabilities.  
However, although pain has been the primary problem 
experienced by the appellant, the available medical evidence 
does not suggest that difficulties due to pain equate to more 
than limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Consequently, in light of the 
above, the Board finds that a rating higher than 10 percent 
is not warranted at any point during the pendency of this 
claim for the appellant's service-connected 
musculoligamentous strain of the right knee.  See Fenderson, 
12 Vet. App. at 125-26.  The Board also finds that a rating 
higher than 10 percent is not warranted at any point during 
the pendency of this claim for the appellant's service-
connected musculoligamentous strain of the left knee.  Id.  

The Board concludes that the preponderance of the evidence is 
against the appellant's claims for evaluations higher than 10 
percent for musculoligamentous strains of the right and left 
knees.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claims for a higher evaluations must be 
denied.   

E.  Bilateral Ankle Musculoligamentous Strain

Factual Background

In July 1993, the appellant underwent a VA examination.  At 
that time, she stated that she had chronic pain in her ankles 
which was aggravated by prolonged standing or running.  Upon 
physical examination, in regard to range of motion of the 
appellant's ankles, the appellant was able to dorsiflex to 
the normal 10 degrees and plantar flex to the normal 45 
degrees, bilaterally.  The diagnosis was of a normal 
examination of the bilateral ankles.    

By a private medical statement dated in October 2003, Dr. 
Berney stated that the appellant had chronic pain in her 
ankles which was aggravated by prolonged standing or running.  
Evaluation of the ankles showed eversion and inversion to be 
essentially equal, bilaterally.  Dorsal flexion of the left 
was normal to approximately a (minus) -15 degrees.  Right 
ankle, however, was to zero degrees with dorsiflexion.  There 
was no significant pain on manipulation of the feet, but loss 
of range of motion of the ankle joint, right greater than 
left was noted.  Dr. Berney indicated that at present, the 
appellant appeared to have bilateral foot and ankle pain, 
with moderate pronation, and loss of range of motion of the 
right ankle by approximately 15 degrees of dorsiflexion.       

A VA examination was conducted in December 2003.  At that 
time, the appellant stated that she had chronic bilateral 
ankle pain which slowed her down on a daily basis.  She 
denied using crutches, braces, canes, or special shoes, and 
she noted that she never had any surgery for her ankles.  
Upon physical examination, in regard to range of motion of 
the ankles, dorsiflexion and plantar flexion were performed 
from zero to 20 degrees, and from zero to 45 degrees, 
respectively, with no varus or valgus angulation of the os 
calcis.  No crepitus was noted.  The diagnosis was episodes 
of musculoligamentous strain in both ankles.  The examiner 
noted that the appellant was able to perform the range of 
motion with mild pain, but there was no weakness, 
fatigability, or incoordination, and her range of motion did 
not decrease.  Following the physical examination, although 
x-rays of the appellant's ankles were ordered, they were not 
taken until January 2004.  The January 2004 x-rays were 
reported to be normal.  

In December 2004, the appellant underwent a VA examination.  
At that time, she described pain, weakness, and stiffness in 
her ankles.  According to the appellant, she had occasional 
swelling of the ankles, and at times, she had a feeling that 
her ankles would give way.  She indicated that her ankles 
would "pop" and "click" at times.  The appellant noted 
that she had flare-ups, which were a 7 to an 8 out of 10 in 
severity and occurred three to four times a week, for two to 
three days when they occurred.  Precipitating factors 
included changes in the weather, an increase in 
weightbearing, and ambulation.  Alleviating factors included 
rest, applying heat, and soaking the ankles.  According to 
the appellant, she had used an ankle brace on an occasional 
basis, but it typically did not help.  Regarding the effect 
of her ankle condition on her occupation and work, the 
appellant indicated that she lost no time from work secondary 
to the ankles; however, there were many duties that she had 
other people do that she should have been doing, and she 
essentially had to alter her duties and responsibilities at 
work during times when her ankles were bothering her.  The 
diagnosis was bilateral ankle strain.  



Analysis

The appellant's ankles are evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271, as 10 percent 
disabled.  In this regard, under Diagnostic Code 5271, 
moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion, and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The appellant maintains that her current ratings are not high 
enough in light of the disability that her ankles cause.  She 
indicates that she has constant pain in the ankles, and that 
the pain is aggravated by running, squatting, climbing, and 
prolonged standing.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu, 2 Vet. App. at 495.

After reviewing the overall record, the Board must conclude 
that the service-connected bilateral ankle disabilities are 
productive of no more than moderate limitation of motion.  In 
the October 2003 private medical statement, Dr. Berney stated 
that although dorsal flexion of the left was normal to 
approximately a (minus) -15, the right ankle could only get 
to zero degrees with dorsiflexion.  However, this suggests 
that the appellant experiences ankylosis of the right ankle.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this regard, 
the Board notes that in the appellant's December 2003 VA 
examination, just two months after the private physical 
examination conducted by Dr. Berney, range of motion of the 
ankles showed that dorsiflexion was from zero to 20 degrees, 
bilaterally, and plantar flexion was from zero to 45 degrees, 
bilaterally, with no varus or valgus angulation of the os 
calcis.  Thus, the appellant had full range of motion of both 
ankles.  Accordingly, the Board finds that the evidence of 
record does not show ankylosis of the right ankle.   

Based on the above evidence, the Board finds that ratings in 
excess of 10 percent for the appellant's bilateral ankle 
musculoligamentous strain are not warranted.  The symptoms of 
the appellant's bilateral ankle disability simply do not 
support a finding of marked limitation of either ankle.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 
Vet. App. at 202.  However, the Board finds that increased 
evaluations for the bilateral ankle disabilities are not 
warranted under DeLuca.  While the appellant complains of 
pain associated with her bilateral ankle disability, the 
Board does not find that the disability attributable to the 
musculoligamentous strain of the right or left ankle has 
resulted in functional disability in excess of that 
contemplated in the 10 percent ratings already assigned.  In 
the October 2003 private medical statement from Dr. Berney, 
Dr. Berney noted that the appellant appeared to have 
bilateral ankle pain.  However, in the December 2003 VA 
examination, the examiner noted that although the appellant 
was able to perform the range of motion with mild pain, but 
there was no weakness, fatigability, or incoordination, and 
her range of motion did not decrease.  Thus, the Board does 
not find that a higher disability evaluation is warranted for 
the appellant's musculoligamentous strain of the right or 
left ankle on the basis of functional disability.

The Board has also looked at other Diagnostic Codes for 
rating the bilateral ankle disabilities ankle and they do not 
provide a method for assigning a higher evaluation.  The 
appellant does not have malunion or nonunion of the tibia and 
fibula, ankylosis of the ankle, ankylosis of subastragalar or 
tarsal joint, or malunion of the os calcis or astragalus.  
Therefore, Diagnostic Codes 5262, 5270, and 5272-5273 are not 
applicable.    

Consequently, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted at any point 
during the pendency of this claim for the appellant's 
service-connected musculoligamentous strain of the right 
ankle.  See Fenderson, 12 Vet. App. at 125-26.  The Board 
also finds that a rating higher than 10 percent is not 
warranted at any point during the pendency of this claim for 
the appellant's service-connected musculoligamentous strain 
of the left ankle.  Id.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for evaluations higher than 10 percent for 
musculoligamentous strains of the right and left ankles.  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claims for a higher evaluations must be denied.  

F.  Right Foot Tendinitis

Factual Background

A private medical statement from Dr. Berney, dated in October 
2003, shows that at that time, Dr. Berney stated that while 
the appellant was in the military, she developed a 
significant amount of pain and swelling in the right foot in 
what appeared to be the first and second metatarsal regions.  
Upon current physical examination, Dr. Berney indicated that 
the appellant had significant pes planus, bilaterally, with 
the right foot pronating more than the left, and more loss of 
arch on her foot.  The appellant appeared to have moderate 
inward bowing in the tendon of Achilles region.  No 
significant pain on manipulation of the feet, but loss of 
range of motion of the ankle joint, right greater than left.  
The appellant denied any tenderness over the posterior 
tibialis tendon and the plantar surfaces.  Thus, Dr. Berney 
opined that at present, the appellant appeared to have 
significant pes planus, bilaterally, and bilateral foot and 
ankle pain, with moderate pronation.  

In December 2003, the appellant underwent a VA examination.  
At that time, the examining physician stated that the 
appellant appeared to have had a right foot injury during a 
road march in 1992.  The examiner noted that at present, the 
appellant had complaints of right foot pain and noted that 
over-the-counter medicines did not help.  Flare-ups occurred 
with weather changes and could last two to three days.  The 
appellant denied using crutches, braces, canes, or special 
shoes, and never had any surgery to the foot.  According to 
the examiner, the appellant's right foot disability did not 
appear to interfere with what she did daily, although when 
the pain increased, she would avoid walking on the right foot 
and keep weight off of it.  Upon physical examination, there 
were no skin or vascular changes about the right foot, but 
the appellant had some increased callus formation over the 
big toe and the right fifth metatarsal distally.  The 
appellant's posture was unremarkable on standing and 
squatting, and she had no hammertoes, claw feet, or other 
deformities, but she did have a mildly high arch in the right 
foot.  There was no painful motion.  The diagnosis was of 
episodes of tendinitis in the right foot.  Although x-rays of 
the appellant's right foot were ordered subsequent to the 
examination, they were not taken until January 2004.  The 
January 2004 x-rays of the appellant's right foot were 
interpreted as showing a normal right foot.   

By a March 2004 rating action, the RO granted service 
connection for tendinitis of the right foot.  At that time, 
the RO assigned a 10 percent disability rating under 
Diagnostic Code 5024, effective from October 2, 2003.  

A VA examination was conducted in December 2004.  At that 
time, the examiner stated that in regard to the appellant's 
right foot tendinitis, the appellant reported some pain, 
particularly with weight bearing.  The appellant denied any 
specific flare-up, but upon further questioning, noted that 
the pain increased particularly during times of weather 
changes or prolonged weightbearing.  According to the 
appellant, a flare-up could last for up to two to three days 
when it occurred.  The appellant reported that running caused 
the pain in her right foot to increase, and prolonged 
standing caused significant pain.  The examiner noted that 
the appellant's right foot disability affected her employment 
minimally.  The appellant did not have any loss from work due 
to the right foot disability, but she had to decrease her 
productivity and altered her duties to accommodate her 
discomfort.  

Analysis

The appellant maintains that her current rating is not high 
enough in light of the disability that her right foot causes.  
She indicates that she has constant pain in the right foot, 
and that the pain is aggravated by running, squatting, 
climbing, and prolonged standing.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492 (1992).

In this case, the appellant's service-connected tendinitis of 
the right foot is currently rated as 10 percent disabling 
under 38 C.F.R. 4.71a, Diagnostic Code 5024, as analogous to 
tenosynovitis.  That code provides for ratings on the basis 
of limitation of motion of the affected parts, as 
degenerative arthritis.  Degenerative arthritis, Diagnostic 
Code 5003, provides that degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  Id.     

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, with x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, 20 percent rating is for 
assignment.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is for assignment.  Id.  The 20 percent and 10 percent 
ratings based on x-ray findings, will not be combined with 
ratings based on limitation of motion.  Id. at Note (1).  
Additionally, the 20 percent and 10 percent ratings based on 
x-ray findings, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  Id. 
at Note (2). 

As per Diagnostic Code 5024, the appellant's right foot 
tendinitis should be rated on the basis of limitation of 
motion of the affected parts.  In this regard, the affected 
part, or joint, would be the appellants' right ankle, and 
limitation of motion of the ankle can be found under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The RO apparently 
rated the appellant's right foot disability under Diagnostic 
Code 5271 for painful or limited motion of a major joint or 
group of minor joints.  However, the appellant is already 
received a 10 percent disability rating under Diagnostic Code 
5271 for his service-connected right ankle musculoligamentous 
strain.  It would be pyramiding to assign multiple ratings 
based on limitation of motion of the ankle and ankle 
disability from impairment due to right ankle 
musculoligamentous strain and right foot tendinitis, in view 
of the findings on the VA examinations, dated in December 
2003 and December 2004, and the private examination conducted 
by Dr. Berney in October 2003.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25 (2005).  
However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

In light of the above, the Board finds that the appellant's 
service-connected right foot disability is most appropriately 
rated by analogy under Diagnostic Code 5284 for other foot 
injuries.  Under Diagnostic Code 5284, a 10 percent 
disability rating is appropriate for "moderate" foot 
injuries, a 20 percent disability rating is appropriate if 
such foot injuries are "moderately severe," and a 30 
percent disability rating is warranted for "severe" foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  A 
note appended to Diagnostic Code 5284 indicates that with 
actual loss of use of the foot, a 40 percent evaluation is 
warranted.  Id. 

The Board has reviewed the evidence of record in light of the 
rating criteria under Diagnostic Code 5284 and finds that the 
evidence does not support a finding that the appellant has 
moderately severe foot symptoms in her right foot.  In this 
regard, in the private medical statement dated in October 
2003, although Dr. Berney opined that the appellant had 
bilateral foot pain, he also noted that upon physical 
examination, there was no significant pain on manipulation of 
the feet.  Although Dr. Berney reported that the appellant 
appeared to have moderate inward bowing in the tendon of the 
Achilles region, he also indicated that the appellant denied 
tenderness over the posterior tibialis tendon and the plantar 
surfaces.  In addition, in the appellant's December 2003 VA 
examination, although the appellant had some increased callus 
formation over the big toe and the right fifth metatarsal 
distally, there were no skin or vascular changes about the 
right foot.  Moreover, the appellant's posture was 
unremarkable on standing and squatting, and she had no 
hammertoes, claw feet, or other deformities.  Although the 
examiner stated that when the appellant's pain increased, she 
would avoid walking on the right foot, the examiner also 
reported that the appellant's right foot did not appear to 
interfere with what she did daily.  Furthermore, x-rays of 
the appellant's right foot were reported to be normal.  
Therefore, in light of the above, the Board concludes that 
there is no evidence that the appellant's tendinitis of the 
right foot is more than of a moderate degree.  Accordingly, 
the Board finds no basis on which to assign a higher 
evaluation under Diagnostic Code 5284 (foot injury) for the 
appellant's service-connected right foot disability.

VA's Schedule for Rating Disabilities also lists other 
diagnostic criteria that might be alternatively applicable, 
depending on the evidence.  In this case, however, there is 
no indication of bilateral weak foot, claw foot, anterior 
metatarsalgia, unilateral hallux valgus, severe unilateral 
hallux rigidus, hammer toe, or malunion or nonunion of the 
tarsal or metatarsal bones, that would warrant consideration 
of Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, or 
5283, respectively.  In addition, although the evidence of 
record shows that pes planus of the right foot has been 
diagnosed, as discussed above, there is no credible and 
probative medical evidence of record which links the 
appellant's pes planus of the right foot to her period of 
active military service.  Thus, given that the appellant's 
pes planus of the right foot is not service-connected, 
Diagnostic Code 5276 for flatfoot is not applicable in this 
case.  Consequently, in light of the above, the Board finds 
that a rating higher than 10 percent is not warranted at any 
point during the pendency of this claim for the appellant's 
service-connected right foot tendinitis.  See Fenderson, 12 
Vet. App. at 125-26.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for an evaluation higher than 10 percent for right foot 
tendinitis.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied.  

G.  Extraschedular Ratings

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service- 
connected irritable bowel syndrome, bilateral knee and ankle 
disabilities, and right foot tendinitis, interference with 
her employment is to be expected.  Nevertheless, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disabilities, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that the 
appellant has indicated that she had problems at work due to 
the aforementioned service-connected disabilities, these were 
reported as minimal and not marked.  The schedular rating 
criteria are designed to take such factors into account.  In 
addition, the Board observes that the appellant has also 
noted that she did not miss any work due to the 
aforementioned disabilities.  Thus, in the appellant's case, 
there is no indication that her service-connected irritable 
bowel syndrome, bilateral knee and ankle disabilities, and/or 
right foot disability are so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Accordingly, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with the 
evidentiary record.


ORDER

New and material evidence to reopen a claim of service 
connection for a back disability has been received; to this 
extent, the appeal is granted.

New and material evidence to reopen a claim of service 
connection for a neck disability has been received; to this 
extent, the appeal is granted.

Entitlement to service connection for bilateral flat feet is 
denied.  

Entitlement to service connection for a left foot disability, 
other than pes planus of the left foot, is denied.  

Entitlement to service connection for chronic fatigue 
syndrome, to include as a result of an undiagnosed illness, 
is denied.   

Entitlement to an initial evaluation in excess of 30 percent 
for irritable bowel syndrome is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for right knee musculoligamentous strain is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for left knee musculoligamentous strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right ankle musculoligamentous strain is denied.


Entitlement to an initial evaluation in excess of 10 percent 
for left ankle musculoligamentous strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right foot tendinitis is denied.  


REMAND

In regard to the appellant's claim for service connection for 
PTSD, the appellant maintains that she has PTSD as the result 
of a sexual assault during service.  In this regard, in a 
PTSD Questionnaire, received by the RO in October 2003, the 
appellant stated that in March 1991, while she was stationed 
in Saudi Arabia, she was raped.  The appellant indicated that 
about one month after the assault, she learned that she was 
pregnant.  By a March 2004 rating action, the RO denied the 
appellant's claim for service connection for PTSD on the 
basis that there was no current diagnosis of PTSD.  The RO 
reported that in a December 2003 VA examination, the examiner 
specifically noted that the appellant did not meet the 
criteria for PTSD.  Following receipt of the appellant's 
notice of disagreement in March 2004, a statement of the case 
was issued in June 2004.  Subsequent to the June 2004 
statement of the case, a timely substantive appeal was 
received.   

In September 2004, the RO received VAMC outpatient treatment 
records, from April to September 2004.  The records show that 
in August and September 2004, the appellant was diagnosed 
with military sexual trauma (MST), secondary to PTSD.  In 
addition, in November 2004, the RO received additional VAMC 
outpatient treatment records, from October to November 2004, 
which include numerous diagnoses of MST, secondary to PTSD.  
Moreover, in March 2005, the RO received additional VAMC 
outpatient treatment records, from December 2004 to March 
2005.  The records include numerous diagnoses of PTSD, 
chronic.  

When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the Statement of the Case or the most recent 
supplemental statement of the case, whichever applies, and 
such evidence is received before certification of appeal to 
the Board, it must prepare a supplemental statement of the 
case (or updated supplemental statement of the case) that 
includes a review of such evidence.  38 C.F.R. § 19.31(b)(1) 
(2005).  In this regard, although the RO issued a 
supplemental statement of the case in May 2005, the RO did 
not review the VAMC outpatient treatment records, from April 
2004 to March 2005.  In the May 2005 supplemental statement 
of the case, the RO incorrectly noted that no additional 
evidence had been submitted for consideration regarding the 
issue for service connection for PTSD since the last 
statement of the case, dated in June 2004.  However, in light 
of the above, given that the RO received the VAMC outpatient 
treatment records, from April 2004 to March 2005, after the 
June 2004 statement of the case had been issued, and prior to 
the certification and transfer of the record to the Board, 
and because these additional medical records contain evidence 
pertinent to the appellant's claim, a remand is required for 
the issuance of a supplemental statement of the case.  
38 C.F.R. § 19.9 (2005).

In regard to the appellant's claims for service connection 
for a back disability and service connection for a neck 
disability, in view of the Board's decision above, the 
aforementioned claims must be adjudicated on a de novo basis 
without regard to the finality of the August 1993 and 
December 1999 rating decisions.    

In this case, the appellant claims that she currently has 
pain in her back, neck, and right shoulder, which are related 
to her period of active military service.  Specifically, she 
maintains that she experiences chronic back, neck, and right 
shoulder pain as a result of her service in the Persian Gulf.       

In December 2003, the appellant underwent a VA examination.  
Following the physical examination, the examining physician 
attributed the appellant's pain in her back, neck, and right 
shoulder to a diffuse musculoskeletal pain syndrome.  The 
examiner stated that the appellant technically did not 
fulfill the diagnosis of fibromyalgia because she did not 
have all of the appropriate tender points identified.  
However, the examiner opined that clinically and 
pathophysiologically, her process was exactly that of 
fibromyalgia.  The examiner also noted that it was clear from 
controlled studies that many patients with diffuse 
musculoskeletal symptoms had a clear history of emotional, 
mental, or physical abuse in the past.  According to the 
examiner, the appellant gave two examples of significant 
abuse in her history.  The appellant maintained that she 
sexually abused by an uncle as a child, and she also claimed 
that she had been raped during service.  The examiner opined 
that that would be consistent with precipitation of diffuse 
musculoskeletal pain like the appellant had.  

Upon a review of the December 2003 VA examination report, 
although the examiner noted that the appellant did not have 
fibromyalgia, he indicated that the appellant had a diffuse 
musculoskeletal pain syndrome.  Thus, it appears that the 
appellant has been diagnosed with a chronic multi-symptom 
illness, similar to fibromyalgia.  However, in regard to the 
appellant's diagnosed diffuse musculoskeletal pain syndrome, 
the examiner did not answer the pertinent question, which is 
whether the appellant's diffuse musculoskeletal pain syndrome 
had its onset during service, or is otherwise related to 
service, specifically the appellant's service in the Persian 
Gulf.  Therefore, in light of the above, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature 
and etiology of the appellant's diffuse musculoskeletal pain 
syndrome, which encompasses the appellant's back, neck, and 
right shoulder pain.  

In regard to the appellant's service-connected migraine 
headaches, by an October 2003 private medical statement, Dr. 
Berney stated that the appellant had constant headaches.  
According to Dr. Berney, the appellant's headaches worsened 
in nature and became completely prostrating and prolonged 
approximately once a month.    

In December 2003, the appellant underwent a VA examination.  
At that time, she indicated that she had chronic daily 
headaches.  According to the appellant, five to six times a 
month she had an incapacitating, prostrating type headache, 
which lasted throughout the night.  However, the appellant 
noted that she did not miss work because of the headaches.  
Following the physical examination, the diagnosis was 
headaches.  

By a June 2004 rating action, the RO granted the appellant's 
claim of entitlement to service connection for migraine 
headaches.  At that time, the RO assigned a 30 percent 
evaluation under Diagnostic Code 8100, effective from August 
15, 2003, for the appellant's service-connected migraine 
headaches.  

In a June 2004 private medical statement, Dr. Berney stated 
that the appellant had constant headaches.  According to Dr. 
Berney, the appellant's headaches range in intensity from a 
4/10 up to a 10/10 at times.  Dr. Berney indicated that the 
appellant's headaches were prostrating and became quite 
prolonged.  He noted that the appellant would have three to 
four headaches a week, and that her headaches were affecting 
her job performance, as well as sleep, her self-esteem, and 
mood.     

A VA examination was conducted in December 2004.  At that 
time, the examiner stated that according to the appellant, 
she had three to four headaches per week which were sometimes 
severe and would last from one day to three to four days.  
The appellant noted that she could not recall missing any 
significant amount of time from work, but she described 
having a decrease in productivity while at the workplace if 
she was experiencing a headache.  The diagnosis was 
headaches, which included migraine headaches.  

Diagnostic Code 8100 pertains to migraines.  A 10 percent 
evaluation will be assigned for migraine headaches with 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  A 30 percent evaluation will 
be assigned for migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  A 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  Thus, in light of above and the 
appellant's complaints of headaches three to four times a 
week, and Dr. Berney's statement that the appellant's 
headaches were affecting her employment, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, must be performed in order to determine the current 
severity of the appellant's service-connected migraine 
headaches.  

In regard to the appellant's claim for a TDIU, the appellant 
underwent a VA examination in December 2004 which was 
pertinent to her TDIU claim.  Upon a review of the December 
2004 VA examination report, the Board notes that although the 
examiner generally addressed the pertinent question of how 
the appellant's service-connected disabilities affected her 
ability to function at work, and noted that the appellant had 
not sought employment with a less physically demanding job 
profile such as one that required only deskwork, the examiner 
did not elaborate and provide a specific opinion as to 
whether the appellant's service-connected disabilities 
precluded her from securing and following substantially 
gainful employment consistent with her education and 
occupational experience.  Such an opinion is required before 
the Board can decide the TDIU issue.  Therefore, the 
appellant should be afforded a VA examination in order to 
address the issue of whether she is unemployable due to her 
service-connected disabilities.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must schedule the appellant 
for the following examinations:

(A) a VA rheumatology examination of the 
appellant, to determine the nature and 
etiology of any back, neck, and right 
shoulder pain, to include any back, neck, 
and right shoulder pain associated with a 
diffuse musculoskeletal pain syndrome.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in December 2003, 
including the x-ray reports of the 
appellant's cervical and lumbosacral 
spines and shoulders, May 2004, and 
December 2004.       

All indicated studies must be performed, 
to include x-rays if deemed necessary by 
the examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
determine whether the appellant has back, 
neck, and/or right shoulder pain.  If so, 
the examiner must provide an opinion as 
to whether the back, neck, and/or right 
shoulder pain can be attributed to any 
known clinical diagnosis, such as 
arthritis, or to a chronic multi-symptom 
illness, such as a diffuse 
musculoskeletal pain syndrome.  In 
addition, given that the appellant was 
diagnosed with a diffuse musculoskeletal 
pain syndrome in the December 2003 VA 
examination, the examiner is requested to 
provide an opinion as to whether the 
appellant's musculoskeletal pain syndrome 
is related to her period of active 
military service, to specifically 
included her service in the Southwest 
theater of operations during the Persian 
Gulf War.  The examiner is further 
requested to comment on the opinion of 
the VA examiner from the appellant's 
December 2003 VA examination, who opined 
that the appellant's musculoskeletal pain 
syndrome was related to her claimed in-
service rape.  In this regard, the 
examiner must provide his/her own opinion 
as to whether the appellant's 
musculoskeletal pain syndrome is related 
to the appellant's claimed in-service 
rape.  If no disability(ies) is found, or 
no link to military service is found, 
such findings and conclusions must be 
affirmatively stated and a complete 
rationale for any opinion expressed must 
be included in the examination report.  
If the requested opinions cannot be 
provided without resort to speculation, 
the examination report must so state.  
The report prepared must be typed.   

(B) a comprehensive VA neurological 
examination to determine the current 
nature and severity of the appellant's 
service-connected migraine headaches.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
private medical statements from Dr. 
Berney, dated in October 2003 and June 
2004, and the VA medical examination 
reports, dated in December 2003 and 
December 2004.  

All necessary special studies or tests 
are to be accomplished.  The examiner 
must discuss whether the appellant's 
migraine headaches result in any 
characteristic prostrating attacks with 
an estimation as to the average number of 
any such attacks over the past several 
months, or whether the headaches have 
resulted in very frequent completely 
prostrating and prolonged attacks 
producing severe economic inadaptability.  
If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
must clearly so state, and explain why.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

(C) The appellant must be afforded a VA 
examination to determine to what extent 
the appellant's service-connected 
disabilities provide limitations on her 
ability to obtain employment.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
prior to each examination.  Such tests as 
the examiner deem necessary must be 
performed.  The examiner must elicit from 
the appellant and record for clinical 
purposes a full work and educational 
history.  Based on his/her review of the 
case, the examiner must provide an 
opinion as to whether the appellant's 
service-connected disabilities alone 
preclude her from securing and following 
substantially gainful employment 
consistent with her education and 
occupational experience.  A complete 
rationale for the opinions expressed must 
be provided.  The reports prepared must 
be typed.  

(D) The RO must notify the appellant that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

(E) The RO must then review and re-
adjudicate the issues on appeal.  The RO 
must consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  In regard to the appellant's 
claim for service connection for PTSD, 
the RO must review and re-adjudicate the 
appellant's claim for service connection 
for PTSD in light of the evidence added 
to the record since the June 2004 
statement of the case was issued, to 
specifically include the VAMC outpatient 
treatment records, from April 2004 to 
March 2005.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO must provide the 
appellant and her representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


